COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                              §

 IN RE: DISH NETWORK L.L.C. AND                  §              No. 08-22-00022-CV
 ECHOSPHERE L.L.C.,
                                                 §        AN ORIGINAL PROCEEDING
                       Relators.
                                                 §                IN MANDAMUS

                                             §
                                           ORDER

       Relators DISH Network L.L. C. and Echosphere L.L.C. have filed an emergency motion

for a stay of all trial court and arbitration proceedings in Trial Court Cause No. 2016-DCV-2745

pending resolution of this mandamus action. The motion is GRANTED. All trial court and

arbitration proceedings in this matter are stayed pending resolution of this mandamus action or

further order of this Court.

       Furthermore, the Court requests that the Real Party in Interest file a merits response to the

Relators' mandamus petition within 30 DAYS of the date of this order.

       IT IS SO ORDERED this 13th day of January, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.